Mr. Chief Justice Del Toro
delivered the opinion of the court.
In this appeal by the defendant the plaintiff appeared on March 14, 1925, and moved that the judgment-roll and transcript of the evidence filed in another appeal taken by it from the same judgment be made a part of the record and serve as a basis for the decision of the appeal, admitting, however, that the appellant was preparing a transcript of the record in the district court for the purposes of his appeal. The appeal taken by the plaintiff was from the judgment in so far as adverse to it in not having allowed all that was prayed for in the complaint. The appeal taken by the defendant was from “that part of the judgment which held that the plaintiff had not purchased from the defendant 320 quintals of sugar of the crop of 1920 at the rate of |18.50 per quintal, and from that part of the judgment which dismissed the defendant’s counter-claim.”
The motion of the appellee was overruled on March 17, 1925, and now the said appellee comes and moves this court to reconsider its order and rule in conformity with the original motion.
The appellee cites from the opinion of the United States *193Circuit Court of Appeals for the First Circuit in the case of Gandía v. Porto Rico Fertilizer Co., 291 Fed. 23, as follows:
“There is one other matter that deserves attention. These appeals were brought here on independent translations and transcripts of the same record in the court below. Why counsel should suffer such additional burden to be imposed upon the parties when one translation and transcript would meet every requirement, we do not understand. The expense of transferring a case to a court of appeals under the federal practice as it now exists is already too great and every reasonable endeavor should be made to see that no unnecessary burden is imposed.”
Similar considerations would apply to this case. It would have been much more convenient for the parties, the attorneys, the trial court and the Supreme Court if both appeals had been prosecuted together. Time and money would have been saved and it would have been impossible to hear one of the appeals while the transcript in the other had not been filed in this Supreme Court. Such practice should not be followed.
However, this court is of the opinion that it should not reconsider its order of March 17, 1925.
In the first place, only one of the interested parties has appeared. In the second place, that party’s motion is made too late. And in the third place, the fact is that in the exercise of a lawful right the appellant is preparing his record under the auspices of the trial court which, in accordance with the statute and the constant jurisprudence of this court, is the court called upon to approve the statement of the case in an appeal taken from its judgment.
Generally a complete transcript may serve as a basis for all appeals that may be taken from one judgment. But in Porto Rico that transcript may consist of the judgment-roll and a transcript of the stenographic notes, the method adopted by the appellee herein in perfecting the other appeal, or instead of a complete transcript of the stenographic notes the appellant may prepare a statement in narrative *194f orm of that part of the evidence which may be really necessary, a more scientific method which seems to have been the one adopted by the appellant in this case.
Besides, the intervention of the trial court must not be lost sight of. In examining the statement of the case or the stenographic record the court has in mind the appeal that has been taken and may consider that a record that would be complete for submitting to the Supreme Court an appeal from one part of the judgment would not be complete for submitting an appeal from another part of that judgment. All of these considerations and others that might be stated lead us to the conclusion that all acts and stipulations connected with the perfection of an appeal must take place in the district court and not in the Supreme Court.
As regards the delay in this case, we think that the ap-pellee could have prevented it. If the steps that he is now .taking had been taken in the district court from the first, or :at least as soon as his transcript was approved, there is no doubt that a single transcript would have been brought up or the second one would have been filed long ago, permitting the hearing of both appeals on the same day, as is the practice followed by this court whenever the court is advised in time by the parties.
The motion for reconsideration is overruled.